Citation Nr: 0007998	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder 
and depression.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to April 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is evidence of a current medical diagnosis of PTSD, 
reported inservice stressors alleged to have caused the PTSD, 
and medical evidence which generally relates the current 
diagnosis of PTSD to inservice events.

2.  The veteran's claim of service connection PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for correct disposition of this claim.

3.  There is no competent medical evidence showing a link 
between the veteran's bipolar disorder and depression and his 
period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
well grounded, and VA has not satisfied its duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for bipolar 
disorder and depression is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the U. 
S. Court of Appeals for Veterans Claims (the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  See Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  When determining whether 
a claim is well grounded, the evidence submitted in support 
of the claim must be accepted as true.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. 
App. 19, 21 (1993)).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (DSM-IV criteria for diagnosis); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999); Moreau v. Brown, 
9 Vet. App. 389 (1996).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991) (in adjudicating a claim for service 
connection for PTSD, the Board is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by the veteran's 
military records, and all pertinent medical and lay 
evidence).

The veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App 488, 495-98 (1997).

As a preliminary matter, the Board finds that his claim for 
service connection for PTSD is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  There is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).  A diagnosis of PTSD was rendered by the veteran's 
psychiatrist, R. G. Ellis, M.D., as reported in a July 1997 
letter.  Dr. Ellis indicated that, based upon the inservice 
stressors related to him by the veteran at the time of his 
evaluation, and the psychiatric symptoms reported, the 
criteria for a diagnosis of PTSD were met.  Accordingly, the 
Board finds that the requirements for a well-grounded PTSD 
claim have been met.

However, actually establishing service connection for PTSD 
requires a greater evidentiary showing than that necessary to 
well ground the claim.  In addition to medical evidence of a 
diagnosis of PTSD in accordance with DSM-IV, supported by 
findings on examination, there must be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, and "credible supporting evidence" 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).

Regarding the veteran's claim for service connection for a 
bipolar disorder and depression, medical evidence first 
indicates bipolar disorder and depression during VA 
hospitalization in May 1996, more than a decade following the 
veteran's military separation.  There is nothing in these 
records which suggests a possible relationship between these 
psychiatric disorders and any incident or event of service.  
Hence, beyond the veteran's bare assertions, there is no 
evidence of record linking his bipolar disorder and 
depression to his period of active service.  In this regard, 
the Board finds that notwithstanding the missing service 
medical records, the claim of service connection for the 
bipolar and depression disorders is not well grounded on the 
basis that there is no showing of a link between these 
disorders, which are noted as first treated and diagnosed 
many years after service, and any incident or event of 
service.  The veteran's and his sister's testimony is 
insufficient to satisfy the nexus requirement because they 
are statements from laypersons with no medical training or 
expertise to determine medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that the Board is not required to entertain unsupported lay 
speculation on medical issues).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
bipolar disorder and depression, and his period of active 
service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.
ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent only, the appeal is 
granted.

Having found the claim for entitlement to service connection 
for bipolar disorder and depression not well grounded, the 
appeal is denied.


REMAND

Because the veteran has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  Here, the veteran has submitted 
additional information regarding his alleged inservice 
stressors, and an additional attempt to verify these 
stressors through the U. S. Armed Service Center for Research 
of Unit Records (USASCRUR) should be undertaken.  Further, as 
requested by the veteran's representative in his June 1999 
Statement of Accredited Representative in Appealed Case, the 
RO should also attempt to obtain the veteran's complete 
service medical records again, referencing his entire period 
of military service from May 1982 through April 1984, and 
including search inquiries to both Camp Stanton and Camp 
Casey, as reported at the time of the veteran's hearing on 
appeal in July 1997.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should endeavor to obtain any 
additional and more recent medical 
records of treatment for PTSD.

2.  The RO should also undertake a 
further search inquiry to obtain the 
veteran's complete military medical 
records.  Specifically, the RO's inquiry 
should reference the veteran's entire 
period of active duty from May 1982 
through April 1984, and include a search 
of any available records from Camp 
Stanton and Camp Casey.  Any additional 
records so obtained should be associated 
with the veteran's claims folder.

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Korea, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events, allow him 
reasonable time to respond, and inform 
him that failure to respond may result in 
adverse action.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary, the service medical and 
personnel records, and all associated 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia, 
22150.  USASCRUR should be requested to 
provide any information which might 
corroborate the alleged stressors.

5.  After the development requested is 
completed, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis as the claim has 
been found well grounded.  Further, the 
readjudication of this claim must be in 
accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the benefit of the 
doubt rule within the analytical 
framework provided by applicable caselaw 
for PTSD claims, such as in the Suozzi, 
Cohen and Moreau decisions.  In this 
regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 



